Assuming that the corporation could set off the contract on the theory that it furnished the consideration, what the corporation did furnish was not in law a consideration. The so-called consideration for which Mrs. Stevenson promised to make a gift of $3800 was that at the end of one year the new corporation should be functioning and the financial status should be as good or better than as of the date of the contract, and that *Page 263 
there should be no defaults in the payment of the first and second mortgages. These were duties which the corporation was legally bound to perform in any event and could not constitute a consideration for a promise whether the corporation agreed to perform them or whether its performance of them was the condition of action to be taken advantage of by another. Furthermore, on its face the agreement shows that there is a mere promise to make a gift. The very language used shows that this part of the agreement was not made as a contract, and that the obligations to be performed by the corporation were not dealt with as a consideration. "Nothing is consideration that is not regarded as such by both parties." And as "one does not commonly pledge one's self to generosity in the language of a covenant," so one does not pledge himself to binding legal obligations in the language of generosity. I am of the opinion that the promise to make the gift was not intended to be binding as a contractual obligation, and that if it was it was without consideration.